Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed towards a machine-readable medium.  Pars. 89-91 describe a “machine readable medium” and a “massed machine readable medium.”  The applicant describes “massed machine readable” media as excluding non-transitory propagating signals. The intention appears to be that the broader “machine readable medium” category would include transitory propagating signals, which are non-statutory subject matter. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the closest prior art of record, Kondo, US PGPub 2015/0074329, teaches a memory device that implements obfuscated logical-to-physical (L2P) map management (pars. 34 and 282; the NAND memory 210 has an L2P address conversion table and the device controller 200 encrypts/obfuscates an L2P table entry), the memory device comprising: processing circuitry (par. 38, device controller 200); and storage that includes instructions executed by the processing circuitry (pars. 40-42, firmware executed by the device controller 200). Kondo fails to teach that the processing circuitry is configured to track activity in a memory device corresponding to obfuscated regions of an L2P map for the memory device that is stored on the memory device; update a record of discontinuity between the obfuscated regions and L2P mappings resulting from the activity; identify an idle period; order the obfuscated regions based on a level of discontinuity from the record of discontinuity; and refresh, in response to the idle period, an obfuscated region from the obfuscated regions selected based on the ordering. Independent claim 9 is allowable for similar reasons. Claims 2-8 and 10-16 depend from the above independent claims and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN DARE/             Examiner, Art Unit 2136                           

/CHARLES RONES/             Supervisory Patent Examiner, Art Unit 2136